DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “sense the reflected light associated with the emitted light; and store an association between the charge duration and a property of the reflected light in a profile”, in combination with the rest of the limitations of claim 1.

As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “sensing, using a light sensor, reflected light associated with the emitted light; and storing an association between the specified charge duration and a property of the reflected light in a profile”, in combination with the rest of the limitations of claim 9.

As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “sensing, using a light sensor, reflected light associated with the emitted light; and storing an association between the specified charge duration and a property of the reflected light in a profile”, in combination with the rest of the limitations of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAURICE C SMITH/Examiner, Art Unit 2877